DETAILED ACTION

                                                EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the
changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Xin Xie on Jul. 29, 2021.
The application has been amended as follows:
1.	(Currently Amended)  A system for identifying relevant information for an entity comprising:
one or more processors; and
a memory storing instructions that, when executed by the one or more processors, cause the system to:
conduct a pre-search related to a seed entity provided by a user in one or more data sources to obtain one or more entities associated with the seed entity; and 
generate a plurality of search queries comprising the seed entity and the one or more entities associated with the seed entity based on the pre-search
, the generation comprising:
determining a second entity validated to be linked to the seed entity, the second entity and the seed entity forming a seed cluster;
identifying properties associated with the second entity and the seed entity;
generating a search query that is associated with a subset of the identified properties; 
determining that the seed entity is associated with a third entity; 
in response to the determination that the seed entity is associated with the third entity:
determining a likelihood of a match randomly occurring between: 
the seed entity or an entity in the seed cluster; and 
the third entity; and 
creating a second search query based on the determined likelihood.

2.	(Cancelled)  

3.	(Currently Amended)  The system of claim 1, wherein at least one of the fourth entity associated with one of the one or more entities associated with the seed entity, wherein the fourth entity is not known to be associated with the seed entity.

4.	(Currently Amended)  The system of claim 3, wherein the fourth entity is identified from

5.	(Previously Presented)  The system of claim 1, wherein the seed entity or the one or more entities associated with the seed entity are represented by their respective properties, wherein the properties are selected from a group comprising name, address, date of birth, social security number, city of birth, image, social networking account, phone number and email address.

6.	(Currently Amended)  The system of claim 1, wherein the instructions further cause the system to:
eliminate search queries from the 

7.	(Currently Amended)  The system of claim 1, wherein the instructions, when executed, further cause the system to:


8.	(Previously Presented)  The system of claim 7, wherein the instructions, when executed, further cause the system to:
determine a score for each of the search results based on (a) a likelihood of a match between the seed entity and the hit entity or between an entity associated with the seed entity and an entity associated with the hit entity, (b) a presence of a new entity in the search result not present in the search queries or a difference between the new entity and an entity present in the search queries, and (c) a characteristic of the new entity in the search result.

9.	(Previously Presented)  The system of claim 8, wherein the seed entity is associated with a person, and the likelihood of the match is determined based on a frequency of use of a name of the person.

10.	(Previously Presented)  The system of claim 8, wherein the characteristic of the new entity is compared to a predefined list of characteristics of entities to determine a value of the characteristic.

11.	(Currently Amended)  A computer-implemented method comprising:
conducting a pre-search related to a seed entity provided by a user in one or more data sources to obtain one or more entities associated with the seed entity; and
generating a plurality of search queries comprising the seed entity and the one or more entities associated with the seed entity based on the pre-search, the generation comprising:
determining a second entity validated to be linked to the seed entity, the second entity and the seed entity forming a seed cluster;
identifying properties associated with the second entity and the seed entity;
generating a search query that is associated with a subset of the identified properties; 
determining that the seed entity is associated with a third entity; 
in response to the determination that the seed entity is associated with the third entity:
determining a likelihood of a match randomly occurring between: 
the seed entity or an entity in the seed cluster; and 
the third entity; and 
creating a second search query based on the determined likelihood.

12.	(Cancelled) 

13.	(Currently Amended)  The method of claim 11, wherein at least one of the fourth entity associated with one of the one or more entities associated with the seed entity, wherein the fourth entity is not known to be associated with the seed entity.

14.	(Currently Amended)  The method of claim 11, wherein the seed entity or the one or more entities associated with the seed entity are represented by their respective properties, wherein the properties are selected from a group comprising name, address, date of birth, social security number, city of birth, image, social networking account, phone number and email address.

15.	(Currently Amended)  The method of claim 11, further comprising:
eliminate search queries from the 

16.	(Currently Amended)  The method of claim 11, further comprising:
conducting searches, based on the 

17.	(Previously Presented)  The method of claim 16, further comprising:
determining a score for each of the search results based on (a) a likelihood of a match between the seed entity and the hit entity or between an entity associated with the seed entity and an entity associated with the hit entity, (b) a presence of a new entity in the search result not present in the search queries or a difference between the new entity and an entity present in the search queries, and (c) a characteristic of the new entity in the search result.



19.	(Previously Presented)  The method of claim 17, wherein the characteristic of the new entity is compared to a predefined list of characteristics of entities to determine a value of the characteristic.

20.	(Currently Amended)  A non-transitory computer readable medium of a computing system comprising instructions that, when executed, cause one or more processors of the computing system to perform:
conducting a pre-search related to a seed entity provided by a user in one or more data sources to obtain one or more entities associated with the seed entity; and
generating a plurality of search queries comprising 
, the generation comprising:
determining a second entity validated to be linked to the seed entity, the second entity and the seed entity forming a seed cluster;
identifying properties associated with the second entity and the seed entity;
generating a search query that is associated with a subset of the identified properties; 
determining that the seed entity is associated with a third entity; 
in response to the determination that the seed entity is associated with the third entity:
determining a likelihood of a match randomly occurring between: 
the seed entity or an entity in the seed cluster; and 
the third entity; and 
creating a second search query based on the determined likelihood.



REASONS FOR ALLOWANCE

1.	Claims 1, 3-11, 13-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed  06/02/2021 regarding claims 1, 3-11, 13-20 have been considered and are persuasive.  The prior art does not disclose ”generate a plurality of search queries comprising the seed entity and the one or more entities associated with the seed entity based on the pre-search, the generation comprising:
determining a second entity validated to be linked to the seed entity, the second entity and the seed entity forming a seed cluster; identifying properties associated with the second entity and the seed entity; generating a search query that is associated with a subset of the identified properties;  determining that the seed entity is associated with a third entity;  in response to the determination that the seed entity is associated with the third entity: determining a likelihood of a match randomly occurring between:  the seed entity or an entity in the seed cluster; and the third entity; and creating a second search query based on the determined likelihood”, as required by claim 1 and a similar to the limitations of claims 11 and 20.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 1, 8 and 15 are allowed.  Dependent claims 3-10, 13-19 are allowed at least by virtue of their dependency from claims 1, 11 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jul. 30, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153